NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

OLIVIA VICKY RIVAS-DE PEREZ;                     No. 10-73165
EDWARD ALEXANDER PEREZ-
RIVAS,                                           Agency Nos. A098-044-783
                                                             A098-044-784
               Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Olivia Vicky Rivas-De Perez and Edward Alexander Perez-Rivas, natives

and citizens of El Salvador, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny in

part and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not that they would be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See id. at 1073.

      In denying petitioners’ asylum and withholding of removal claims, the

agency found petitioners failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand petitioners’ asylum and withholding of removal claims to determine the

impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

                                           2                                        10-73165
(per curiam). In light of this remand, we do not reach petitioners’ remaining

challenges to the agency’s denial of asylum and withholding of removal.

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                     10-73165